Motion by respondent, pursuant to section 753 of the Judiciary Law, for order punishing appellant for civil contempt for his failure to comply with the judgment of the Supreme Court, Albany County, entered May 10, 1976 and affirmed by order of this court dated June 10, 1977. The motion is improperly made in this court (CPLR 5524, subd [b]; see 7 Weinstein-Korn-Miller, NY Civ Prac, par 5524.03) and is hereby transferred to the Special Term of Supreme Court, Albany County, scheduled for May 25, 1978. Mahoney, P. J., Kane, Main, Mikoll and Herlihy, JJ., concur.